Citation Nr: 9925356	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
snake bite.

2.  Entitlement to service connection for smoking-related 
disability.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of service connection for residuals of a snake bite 
is addressed in the REMAND portion of this action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of record of nicotine 
dependence related to service, or of current disability 
related to smoking.


CONCLUSION OF LAW

The claim for service connection for residuals of tobacco use 
is not well grounded. 38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991);  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a statement dated in December 1997, the veteran wrote that 
upon entry into service he smoked about one pack per day of 
cigarettes.  He wrote that the one pack increased to 1 1/2 
packs per day.  He further stated that he smoked 1 1/2 packs 
per day after leaving service in 1959 until about 1980, when 
he stopped smoking.

The veteran contended in his September 1998 VA Form 9 that he 
currently has a lung condition and breathing problems related 
to his history of smoking.  He asserted that he began smoking 
during service because they gave cigarettes out in the c-
rations. 

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

In VAOPGCPREC 19-97, the General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In paragraph 5 of that opinion, the GC stated that 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  The GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a). 

The General Counsel additionally held in that opinion, that, 
on the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-connected 
nicotine dependence.  Such supervening causes may include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  VAOPGCPREC 19-97, 
holding (b).

The Board notes a May 5, 1997, VA memorandum from the Under 
Secretary of Health to the GC in which the Under Secretary 
for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

The veteran submitted his claim for service connection for 
smoking-related disability in September 1997.  On July 22, 
1998, the President signed into law a new provision, to be 
codified at 38 U.S.C.A. § 1103, essentially barring service 
connection on the basis that a disease or injury is 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  However, this provision only 
applies to claims filed after June 9, 1998, and therefore 
does not affect the veteran's claim.

In the present case, there is no medical evidence of record 
showing that the veteran had nicotine dependence during 
service, or linking the veteran's claimed former nicotine 
dependence or use of tobacco products to a current 
disability.  Accordingly, the claim for service connection 
for smoking-related disability must be denied as not well 
grounded.  Epps; Velez.  The Board further notes that for the 
same reasons, the criteria for a grant of service connection 
for residuals of nicotine dependence pursuant to VAOPGCPREC 
19-97, holding (a), are not met. 

The Board acknowledges the veteran's contentions, implicit or 
explicit, that he has current residuals, in the form of lung 
and breathing problems, as a result of a nicotine dependence 
acquired during his period of active duty.  A competent 
medical opinion to this effect would be required to well-
ground the veteran's claim.  The veteran, as a lay person, is 
not competent to provide medical opinions, so that his 
assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit. 



ORDER

Entitlement to service connection for smoking-related 
disability is denied. 



REMAND

The veteran contends he currently has disability due to 
residuals of an inservice snake bite.  He attributes problems 
with his hands and fingers "jumping" to the snake bite.  
Service medical records indicate that the veteran was treated 
for a non-venomous snake bite to he left forearm in July 
1951.  In a written statement received by the RO in February 
1998, the veteran indicated that medical records pertaining 
to current disability related to the inservice snake bite 
were in the possession of the Veterans Administration in St. 
Louis.  No attempt has been made to retrieve the claimed 
pertinent medical records.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide the specific time 
frames and locations of all treatment, VA 
or private, for his claimed residuals of 
an inservice snake bite.  If and only if 
the veteran responds to this request 
adequately (to include the time frames 
during which the veteran received such 
treatment), and after securing any 
necessary releases, the RO should obtain 
all such records which have not been 
previously obtained and associate them 
with the claims folder.

2.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development.

3.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for residuals of a snake bite.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the veteran should be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board implies no conclusion, 
either legal or factual, as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

